Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 4/27/2022  have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument directed towards the prior art not teaching the limitation of “a flex arm configured for only two-dimensional movement about said blade to be sharpened”, Examiner has carefully considered but not found persuasive. Page discloses that although there is movement in three dimensions via the pivot element (18), there are locking nuts to prevent movement in a selected dimension when desired. Thus, there are multiple configurations in which one axis is restricted and the remaining two axes allow free movement, i.e. only two-dimensional movement. Please refer to the updated grounds of rejection provided below, as necessitated by amendment, for the specific areas in the disclosure of Page. 
	Furthermore, regarding the ‘unwanted rotation or loosening’ prevention (Page 5 of Applicant’s Arguments), Examiner respectfully asserts that this functional language is not reflected within the claimed invention. The limitation directed towards two dimensional movement is broad enough such that the teachings of Page including locking nuts  teach the scope of the claimed invention. Applicant also argues that the issue contemplated by the inventor was solved by removing the rotational mechanism for the angle of attack (Page 5 of Arguments). Examiner recommends clarifying the claims to include structure which limits how the movement is limited in order to overcome the prior art. 
	For the above stated reasons, Examiner has maintained the previous grounds of rejection and included additional insight to the prior art below, as necessitated by amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a means for securing a blade” in claim 1. When looking to the specification, the means for securing a blade is described to be holding clamp; the holding champ can be any type of device that can secure the blade so that it does not move during sharpening. A vice clamp is also disclosed, see Page 6, lines 19-24. This is to be the structure required for the claims, or equivalence thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 9102031) in view of Garin (US 3258880). 
Regarding claim 1, Page discloses a blade sharpener comprising:
a blade bed assembly (See Figures 11 and 12) comprising a blade bed base (holding fixture 54), an inclinable blade bed (plate 57) having blade supports located on opposing sides of said blade bed (please see Figure 1, wherein there are multiple opposing supports, including alignment stops 59 and registration pin 58), and means for securing a blade to be sharpened to said blade bed (see clamp 61; see also Col. 5, lines 64-67), wherein said blade bed base is moveable between two opposing 180° positions (Col. 7, lines 15-36 disclose blade holding fixture 54 may be rotated 180 degrees, and remounted to the frame 12 via bores and bolts);
a flex arm (support assembly 14) configured for only two-dimensional movement about said blade to be sharpened (wherein Col. 4, lines 23-30 disclose that the rotation of bolt 22 can be fixed when desired, i.e. locked in place and thereby removing a dimension of movement about axis 27, thereby leaving movement about axis 33 and 41; wherein Col. 4, lines 31-38 disclose that the locking nut 34 can be tightened in order to lock shaft 32 , i.e. providing movement in only two dimensions about axes 27 and 41; wherein Col. 4, lines 45-50 also disclose locking nut 42; Col. 4, lines 57-64; Col. 2, lines 47-57 disclose that the three way pivot includes means for selectively locking its movable portion; Col. 4, lines 4-19; see locking nuts 24, 34, and 42); and
a sharpener connected to said flex arm (49);
wherein said inclinable blade bed further comprises selective inclination of said inclinable blade bed in set angles such that said sharpener may have several set angles of sharpening attack and said inclination structure of the plate (57) is isolated from movement of said flex arm during operation (wherein Col. 3, lines 5-16 disclose that the blade holding fixture and plates secure the blade during the grinding process at selected predetermined angles; wherein Col. 5, lines 49-52 disclose that an adjustable connection may be provided through a rotatable arrangement so that the blade having cutting edges of different angles may be accommodated by the apparatus); and
wherein the angle of sharpening attack between a blade to be sharpened and said sharpener is determined by the inclination of said blade bed and further wherein said flex arm is not rotatable about said angle of sharpening (wherein the pivot of the support assembly can be locked in a rotational position about all three axes, see at least Col. 2, lines 55-58, Col. 4, lines 19-21, 25-30, 35-38, and 47-50; see also claim 18, Col. 9, lines 28-30). 
Page discloses that the mechanism for manipulating the angle of the holding fixture may include an adjustable connection through a rotatable arrangement so that blades having cutting edges of different angles may be accommodated (Col. 5, lines 49-52). However, Page does not explicitly teach that the plate (57), i.e. the inclinable blade bed, employs a ratchet arm preconfigured for inclination.
However, from the same or similar field of endeavor, Garin (US 3258880) teaches a ratchet arm for inclination (wherein rockable support means 8 for a workpiece rocks about a horizontal axis, and a rotary screw 9 is available to the operator for selecting the inclination of the rockable support means 8; wherein rotary screw 9 is in the form of a worm, which meshes with a worm-wheel section of the support means 8, see Col. 4, lines 19-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teeth meshing worm wheel mechanism, i.e. a ratchet arm, of Garin into the invention of Page. Page not only suggests that the adjustable connection for the rotatable arrangement can be selected from a variety of structures (Col. 5, lines 49-52), however one would also be motivated to combine in the teachings of Garin in order to incorporate a controlled tilting function. This modification would be recognized as using a known technique, i.e. ratcheting teeth and worm wheels for rotatable arrangements of workpiece platforms, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 4, all of the limitations recited in claim 1 are rejected by the teachings of Page in view of Garin. Modified Page further teaches wherein said ratchet arm is preconfigured for presenting set angles of sharpening attack at 30° and 40° (wherein Page, Col. 5, lines 43-46 disclose a range of 25 degrees to 40 degrees).
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 9102031) in view of Garin (US 3258880), as applied to claim 1 above, and in further view of Dieck (US 7329172). 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Page in view of Garin. Although modified Page teaches of support elements 58 and 59, modified Page does not explicitly teach wherein said inclinable blade bed further comprises offset shoulder supports located in a mirrored arrangement on opposing sides of said inclinable blade bed.
However, from the same or similar field of endeavor of gripping and sharpening a blade, Dieck teaches offset shoulder supports located in a mirrored arrangement on opposing sides (Referring to Figures 5, 6B, and 7; wherein blade 102 is attached to a sharpening device by a center support 10 which includes clamping blocks 105 that tighten dowels 109 against the blade 102; wherein there are multiple dowels to grip the blade, see Col. 3, lines 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dieck into the invention of modified Page. Dieck similarly teaches sharpening a blade on both sides, wherein Page teaches that the holding fixture (54) may be rotated 180 degrees to sharpen the other side of the blade. One would be motivated to do so because the dowels of Dieck allow a user to selectively tighten against a blade, offering additional support during a grinding operation. This modification would be recognized as using a known technique, i.e. supports in a blade clamping mechanism, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 5, all of the limitations recited in claim 2 are rejected by the teachings of Page in view of Garin and Dieck. Modified Page further teaches wherein said ratchet arm is preconfigured for presenting set angles of sharpening attack at 30° and 40° (wherein Page, Col. 5, lines 43-46 disclose a range of 25 degrees to 40 degrees).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723